DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 11/29/2021.  

Response to Arguments

Applicant's arguments/remarks filed on 11/29/2021 with respect to claim(s) 2 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ukita et al. (JP Pub. 2008301309) in view of Hamamoto et al. (U.S. Pub. 20090168791) further in view of Hui et al. (U.S. Pub. 201600216470).

Regarding claim 2 Ukita disclose a wireless communication system comprising: 
a transmitting device configured to encode data input thereto and wirelessly transmit the data para. 63-64, “The bit rate conversion unit 4 converts the bit rate of the video signal received by the wired transmission / reception unit 3 and outputs it to the wireless transmission buffer 9”, “the wireless transmission / reception unit 2.”; and 
a receiving device configured to decode the data received from the transmitting device and output the data para. 63-64, “the wireless transmission / reception unit 2”, 
wherein the transmitting device includes para. 61, “the wireless transmission / reception unit 2”: an encoding unit configured to encode data input thereto according to a set coding rate para. 63, “The bit rate conversion unit 4”; 
a transmission unit configured to wirelessly transmit the data encoded by the encoding unit according to a set wireless transmission rate para. 63-64, “the wireless transmission / reception unit 2”; and 
a transmitting buffer disposed between the encoding unit and the transmission unit and configured to temporarily store the data encoded by the encoding unit until a transmission timing of the transmission unit para. 64, “The wireless transmission buffer 9 is a buffer that stores packets output from the bit rate conversion unit 4 until they are transmitted from the wireless transmission / reception unit 2”, 
wherein the receiving device includes: a reception unit configured to receive the data wirelessly transmitted from the transmitting device para. 61, “the wireless transmission / reception unit 2”; 
a measurement unit configured to measure quality of a wireless propagation path on the basis of a reception result of the reception unit para. 147, “The throughput measurement unit 35 has a function of measuring the current transmission throughput”; 
a decoding unit configured to decode the data received by the reception unit para. 63, “The bit rate conversion unit 4 has a function of converting the bit rate of the video signal. The function to convert this bit rate is the function to decode the compressed or encoded video signal or audio signal and re-encode it to a different bit rate”;
an output unit configured to output the data decoded by the decoding unit at an output timing at which delay with respect to a data input from the transmitting device becomes constant para. 169, “The display unit 53 has a function of displaying video contents”; and 
a reception buffer disposed between the decoding unit and the output unit and configured to temporarily store the data decoded by the decoding unit until the output timing of the output unit para. 142, “The reception buffer 32 has a function of temporarily buffering the video signal received from the wireless transmission / reception unit 2”, 
wherein the coding rate and the wireless transmission rate are determined on the basis of the quality of the wireless propagation path measured by the measurement unit and an amount of the data stored in the transmission buffer or an amount of the data stored in the reception buffer, and para. 61-70, “The function to convert this bit rate is the function to decode the compressed or encoded video signal or audio signal and re-encode it to a different bit rate, or the function to decode the compressed or encoded video signal or audio signal without decoding. In addition, any conversion method such as a transcoding function for re-encoding to a different bit rate may be used” the determined coding rate and the determined wireless transmission rate are reflected in settings of the encoding unit and the transmission unit para. 113, “The wireless transmission buffer 9 of the transmission device 25 stores the video signal received by the wired transmission / reception unit 3 until it is transmitted from the wireless transmission / reception unit 2. The bit rate , and 
 wherein the receiving device further includes a rate control unit para. 46, “an example of the integrated circuit of the present invention is characterized in that all or a part of the coding rate control method according to any one of the first to eleventh methods is integrated”, 
the rate control unit determines the coding rate para. 23, “the first coding rate control method according to the present invention is a network system for transmitting a media signal via a network, in which the coding rate of the media signal is determined according to the transmission path state of the network” and the wireless transmission rate on the basis of the quality of the wireless propagation path measured by the measurement unit para. 23, “It is a method of controlling the above, and is characterized by including a step of gradually lowering the coding rate of a media signal at a rate higher than the effective transmission rate and following it when the effective transmission rate is lowered due to deterioration of the transmission line condition”.
Ukita does not specifically disclose the amount of the data stored in the reception buffer using a relationship in which the sum of the amount of the data stored in the transmission buffer and the amount of the data stored in the reception buffer is constant. Hamamoto teaches, para. 10, “The step of monitoring the remaining buffer capacity from the transmission buffer, and the step of calculating .
Ukita and Hamamoto does not specifically disclose the receiving device transmits the determined coding rate and the determined wireless transmission rate to the transmitting device. However Hui teach, para. 51, “as shown in FIG. 6, the data packet 500 may be transmitted from the sending node to the receiving node (on channel f.sub.9) using the selected increased code rate. Accordingly, an optimal code rate (e.g., one that maximizes the transmission success rate) can be used to transmit the packet 500. That is, a code rate indicator can be encoded in the data packet 500 that is indicative of the selected code rate”.
Hui further disclose reflects the determined coding rate and the determined wireless transmission rate in the settings of the encoding unit and the transmission unit para. 51, “Furthermore, the optimal code rate can be determined on a per-packet and per-channel basis, meaning the optimal code rate can be adapt to any given time for any particular packet based on the receiving node's active channel conditions at the given time”.
Ukita, Hamamoto and Hui are analogous because they pertain to the field of wireless communication and, more specifically, to transmission and reception parameters.

Regarding claim 3 the limitations of claim 3 are rejected in the same manner as analyzed above with respect to claim 2.
Claim 12 recites apparatus corresponding to the system of claim 2 and thus is rejected under the same reason set forth in the rejection of claim 2.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471